     Case 1:20-cv-00849-JPW-PT Document 23 Filed 06/19/20 Page 1 of 1




             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

KEITH S. BROWN,                        :   Civil No. 1:20-CV-00849
                                       :
           Plaintiff,                  :
                                       :
           v.                          :
                                       :
DR. MARY JOY MONSALUD, et al.,         :
                                       :
           Defendants.                 :   Judge Jennifer P. Wilson


                                   ORDER

     AND NOW, on this 19th day of June, 2020, for the reasons set forth in the

accompanying memorandum, IT IS ORDERED THAT Plaintiff’s motion for a

preliminary injunction is DENIED. (Doc. 1–2.)



                                           s/ Jennifer P. Wilson
                                           JENNIFER P. WILSON
                                           United States District Court Judge
                                           Middle District of Pennsylvania
